Case 2:18-cv-15075-KM-JBC Document 19 Filed 01/30/20 Page 1 of 1 PageID: 79




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


     FARRAH FRANK,
                                                       Civil Action No. 2:18-cv-15075
                     Plaintift

          V                                                 CONSENT ORDER OF
                                                       DISMISSALWITH PREJUDICE AND
     WELLS FARGO BANK, NA. and JOHN                       WITHOUT COSTS OF FEES
     DOES 1-10,

                     Defendants


          This matter having been presented to the Court by the agreement of all of the parties and

 good cause appearing therefore, it is on this        day ofJ,                2019,

          ORDERED that the complaint of plaintiff, FalTah Frank, be and hereby is dismissed in its

 entirety with prejudice and without costs or fees against any party,

          IT IS FURTHER ORDERED that this Court will retain jurisdiction for the purposes of

 enforcing any agreement between the parties concerning the resolution of this m


                                                   /?±              /%rASK
                                                 KEtVIN MCNULTt, U.S.D.J.             (—I

 We hereby consent to the form and entry of this Order.

WALL & LONDON LLC                                     FISHER & PHILLIPS LLP
Attorneys fdr Plaintiff                               Attorneys fr’ efendant

By:____________                                       By:
 vIachary R. Wall, Esq.                                     Rosem’iry S. Gou9an Esq.
   34 Tanner Street, Suite 4                                430 Mountain Avenue. Suite 303
  Haddonfield, NJ 08033                                     Murray Hill, NJ 07974
   Phone: (856) 428-1480                                    Telephone: (908) 516-1050
  E-mail: zwallwafland1ondon.com                            Email: rgousmanfisherphillips.com

Dated:        11/i   M                                Dated:




 FP 36574873.1
